PD-0697-15                                           RECEIVED IN
                                                                                       COURT OF CRIMINAL APPEALS
                                                                                                JUN 05 2015
                                        CAUSE NO.



                                                                                                        _K5 Ui
Scott Richard Thornton                                   §              In the Texas Court of       ~      '

vs.                                                      §              Criminal Appeals

The State of Texas                                       §              at Austin, Texas



                           On Appeal from the Fifth Court of Appeals
                                                                                           RECEIVE©
                                     in Cause No. 05-14-00916-CR                           Court of Appeals

                                                                                            MAY 2 9 2015

                                  Appellant's Motion to Extend the                         Clerkflth District
                   Time for Filing a Petition for Discretionary Review


To the Honorable Judges of said Court:


        Comes     now     Appellant/ and respectfully requests that the time for filing

a     Petition     for     Discretionary      Review in the above-styled and numbered cause

be extended.        In support of this motion Appellant would show:


        1. On April          29/ 2015/ Appellant's conviction was affirmed by ffihepffiijWji
Court of Appeals in Cause No. 05-14-00916-CR styled ScottCRy§7arW Q$e¥i^nAPPEALS
v. The State of Texas.                                                                        JUN 10 2815

        2. The present deadline for filing a Petition for DiscretiTc$aVycR>iv%.eQ'erk
is     May     29/ 2015.     Appellant respectfully requests an extension of time until

July 29/ 2015.


        3.    No previous extension of time has been granted.


        4.    Appellant      would     show the Court that a reasonable explanation exists

for     the     requested        extension.    Appellant           is     currently incarcerated in the

Texas        Department     of     Criminal   Justice        and        has limited legal knowledge.




                                                    1.
Appellant must go to the unit law library to research and draft the issues.


      Wherefore,    premises    considered/      Appellant   respectfully   requests that

the    time   for   filing a Petition for Discretionary Review be extended to July
29, 2015.



                                                 Respectfully submitted,




                                                 J§>££>
                                                 Scott Thornton, Appellant #1940344
                                                 Jester 3 Unit
                                                 3 Jester Road
                                                 Richmond, Texas 77406-8544




                                CERTIFICATE OF SERVICE



      I   hereby    certify   that   a   copy of the foregoing motion has been served

on    the Dallas County District Attorney's Office/ by electronic EFILE service,

or ecf on this the 23rd day of May 2015:


Dallas County District Attorney's Office
Appellate Division
133 N. Riverfront Blvd./ LB 19
Dallas, Texas 75207




                                                 XMAI^^K
                                                 Scott Tttbrnton, Appellant #1940344




                                            2.